Citation Nr: 1754429	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, characterized as acute thoracic paraspinous strain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from December 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that in September 2017, the Veteran was asked to clarify whether he wanted a hearing before a member of the Board.  He responded in September 2017 that he did not want a Board hearing, asking that a Veterans Law Judge (VLJ) render a decision in his appeal.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has therefore recharacterized the issue as noted on the first page of this decision to encompass the psychiatric diagnoses reflected by the record, and will analyze the Veteran's current claim under this framework.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Back Disability

The Veteran seeks service connection for a back disability, which the AOJ has characterized as acute thoracic paraspinous strain.  Service treatment records reflect that, in April 1971, the Veteran was seen at a Naval Hospital after being thrown from a motorcycle, landing on the top of his head.  He complained of severe pain in the thoracic region, the remainder of the review of systems being unremarkable.  The diagnosis was acute thoracic para-spinous muscle strain.  In June 1971, the Veteran presented with low back pain.  His history was reviewed, and the diagnosis was unchanged.  

On VA examination in January 2011, the Veteran discussed the motor vehicle accident during service, and indicated that he continued to have significant back pain during service and in the years following service.  He also noted that he sought treatment in the years after service.  Following examination, the diagnosis was multilevel spondylosis of the thoracic spine.  The examiner concluded that this diagnosis was not related to service.  She noted the diagnosis of muscle strain during service, and pointed out that the service treatment records and VA medical records were silent for mention of recurrent symptoms, and therefore determined that chronicity was not established.  Unfortunately, her discussion did not adequately address the Veteran's lay statements concerning continuity of symptoms during and following service.  In this regard, the Board notes that the Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.
Because the VA examiner appears to have dismissed the Veteran's reports of symptoms during and following service in concluding that chronicity was not established, the Board has determined that an additional examination, which accounts for the Veteran's lay statements, is necessary.   


Acquired Psychiatric Disorder

With respect to this claim, VA outpatient records indicate a diagnosis of and treatment for PTSD.  However, a VA examiner in May 2011 determined that a diagnosis of PTSD was not warranted.  Notably, this examiner specified that the Veteran did not identify fear of hostile military or terrorist activity as the underlying cause of his reported symptoms.  

The Veteran has stated that he has PTSD related to incidents that occurred during his time in the Navy.  On a July 2010 Statement in Support of Claim for Service Connection for PTSD, he reported that while in the cockpit of his plane, it slid across the deck and might have gone overboard.  He also reported that he witnessed an ordinanceman sucked into the intake of an F4 Phantom.  During a May 2011 VA examination, he indicated that he had witnessed a flight deck director back into a propeller, and that an A3 crash because it missed the arresting wire.  Finally, he stated that he attempted suicide and was placed for several days in his ship's sick bay. 

To establish service connection for PTSD, the evidence must satisfy three basic elements: 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

In this case, the AOJ determined that the Veteran did not supply sufficient information to allow for verification of his claimed stressors.  However, in the August 2013 Statement of the Case, the AOJ indicated that, because the Veteran was involved in combat operations on the USS Constellation, his exposure to a stressor related to fear of hostile military or terrorist activity was conceded.  On the basis of the May 2011 VA examiner's conclusions, the AOJ explained that service connection for PTSD was denied because there was no diagnosis.  Records dated subsequent to the VA examination, however, are positive for a diagnosis of PTSD.  Because a stressor related to fear of hostile military or terrorist activity has been accepted, and because VA outpatient records reflect treatment for PTSD, the Board concludes that an additional examination is warranted to determine the appropriate diagnoses for the Veteran's psychiatric symptoms and whether they are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any currently diagnosed back disability.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate all appropriate diagnoses pertaining to the spine and/or back.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to any event of service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed back disability.

2.  Schedule the Veteran for an examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted).  All indicated tests and studies (to include psychological testing, if necessary) should be accomplished.

After reviewing the claims file, the examiner should provide an opinion as to whether the Veteran has met the diagnostic criteria for PTSD at any time since [year of claim], even if not found on the current examination (a current disability for VA purposes).

If a diagnosis of PTSD has been warranted at any time since 2010, the examiner should provide an opinion, as to whether is at least as likely as not (a 50 percent or greater probability) linked to a stressor during the Veteran's active military service, to include fear of hostile military or terrorist activity.

If psychiatric disorders other than PTSD are diagnosed, the examiner should provide an opinion as to whether those disabilities are at least as likely as not (a 50 percent or greater probability) caused or aggravated by a disease or injury in active service, including the claimed stressors.

The examiner should provide reasons for all opinions.

3.  Review the examination reports for compliance with the Board's directives.  Any insufficiencies should be addressed prior to recertification to the Board.  

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




